675 N.W.2d 626 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Kenneth F. JOHANNSON, a Minnesota Attorney, Registration No. 5043X.
No. A04-246.
Supreme Court of Minnesota.
March 9, 2004.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kenneth F. Johannson has committed professional misconduct warranting public discipline, namely, that respondent engaged in a sexual relationship with a client in 1998 and 1999 in violation of Minn. R. Prof. Conduct 1.8(k).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 90-day *627 suspension and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Kenneth F. Johannson is suspended from the practice of law for 90 days effective 14 days from the date of this order. Respondent may be reinstated under Rule 18(f), RLPR, by filing an affidavit with the Clerk of Appellate Courts and the Director of the Office of Lawyers Professional Responsibility 15 days prior to the expiration of the 90-day suspension establishing that he is current with continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice
ANDERSON, Russell A., took no part in the consideration or decision of this case.